Notice of Allowance
1.    This document is responsive to Applicant’s amendment and arguments filed 1/04/2022. All prior rejections and objections are withdrawn. Applicant’s amendment are in line with the objected to in dependent form material indicated in the prior office action.
2. Claims 1, 3-15 and 17-20 are pending. Claims 2 and 16 are cancelled. 

Allowable Subject Matter
3.    Claims 1, 3-15 and 17-20 are allowed for the reasons mentioned below. 
The effective filing date of this application is 08/02/2002. As explained in the prior action, as of 8/2002 the closest art to a key cutting machine with a GUI is Parr and as previously cited the prior art of Kawai. In each of Kawaii and Parr, they show a user interface to allow a user to select a key blank and direct a machine to perform a key cutting function. But neither teach providing a help system or a tracking of progress of the key cutting and duplication system. The prior art of Campbell teaches identifying key blanks but does not teach a database verify by checking barcodes a proper key blank with an output representation for replication with a master key. Almblad, Titus and McElwee also do not teach the features of the amended claims. Further, neither Campbell, Parr, Kawaii, Almblad, Titus nor McElwee teach recording demographics of the users or displays a guide as to the progress of the duplication of the key. Rather the prior art indicates simply when the key is finished being cut. The new prior art of Heredia teaches duplicating a master key using a key blank but similar to the cited prior art here, Heredia doesn’t teach a help function or display a guide as the key cutting progresses. Therefore, the claims are allowed over the prior art. The dependent claims depending therefrom these mentioned independent claims are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on M-f 9-5.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/                 Primary Examiner, Art Unit 2179